Citation Nr: 0032236	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-12 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to service connection for a disability of the 
right upper extremity, including carpal tunnel syndrome.

Entitlement to service connection for a disability of the 
left upper extremity, including carpal tunnel syndrome.

Entitlement to service connection for a disability manifested 
by facial numbness.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.

Entitlement to service connection for a respiratory disorder.

Entitlement to service connection for heart disease with 
hypertension.

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1955 to October 
1957.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1998 RO rating decision that determined the 
veteran had not submitted evidence of well-grounded claims 
for service connection for the disabilities listed on the 
first page of this decision.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) eliminated the concept 
of a well-grounded claim, and redefined VA's duty to assist 
the veteran in the development of a claim.  In this case, 
there is additional VA duty to assist the veteran in the 
development of the claims being considered in this appeal.

A review of the substantive appeal shows that the veteran 
failed to check the box asking him whether or not he wanted a 
hearing.  His desire for a personal hearing should be 
clarified prior to appellate consideration of the claims.

The veteran maintains that he has a respiratory disorder due 
to cigarette smoking that began in service, but he has not 
submitted any medical evidence linking any of his claimed 
disabilities to cigarette smoking, or tending to show that 
nicotine dependence was incurred in service.  The veteran 
submitted his claim for service connection for various 
disabilities prior to June 9, 1998, and he is eligible for 
service connection for disability due to nicotine dependence 
arising in service.  VAOPGCPREC 2-93; VAOPGCPREC 19-97.  

Public Law No. 105-178 of the "Transportation Equity Act for 
the 21st Century" (TEA 21), signed by the President on June 
9, 1998, amended 38 U.S.C.A. §§ 1110 and 1131 (2000) to 
preclude payment of VA compensation for disability resulting 
from a tobacco-related disease or injury that became manifest 
during a veteran's military service or to the requisite 
degree of disability during a presumptive period specified in 
38 U.S.C.A. § 1112 or 1116 (2000).  On July 22, 1998, the 
President signed the "Internal Revenue Service Restructuring 
and Reform Act of 1998" (IRS Reform Act) into law as Public 
Law No. 105-206 that strikes out the provisions of Public Law 
No. 105-178 concerning the amendment to 38 U.S.C.A. §§ 1110 
and 1131 and inserts a new section that prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
The new section, codified at 38 U.S.C.A. § 1103 (2000), does 
not preclude establishment of service connection based upon a 
finding that a disease or injury became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. § 1112 or 1116.  
The changes in Public Law No. 105-206 permit payment of 
compensation for tobacco related disability that are 
manifested or aggravated during service or are manifested to 
a compensable degree during any applicable presumptive period 
following service.  

The changes made by Public Law No. 105-206 apply to claims 
filed after June 9, 1998, and do not affect veterans and 
survivors currently receiving benefits and veterans and 
survivors who filed claims on or before June 9, 1998.  Under 
the circumstances, the veteran should be given the 
opportunity to submit evidence that links any disability to 
nicotine dependence that began in service.  (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. § 5103).

The veteran maintains that he was exposed to asbestos in 
service.  A VA report of the veteran's evaluation in May 1993 
notes that the veteran had COPD (chronic obstructive 
pulmonary disease) and that he was using Proventil inhaler.  
The medical evidence as a whole, however, including reports 
of chest X-rays, does not indicate the presence of any 
significant respiratory disorder or asbestosis.  Under the 
circumstances, the veteran should be provided with a VA 
medical examination to determine the nature and extent of any 
respiratory disorder and to obtain an opinion as to the 
etiology of any respiratory disease found.  Additionally, the 
required development for the veteran's asbestos exposure as 
required under the provisions of VA Manual M21-1, Part VI, 
Par. 7.21 should be undertaken.  VAOPGCPREC 4-2000.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of medical providers that 
have linked any of his claimed 
disabilities to an incident of service, 
including cigarette smoking and exposure 
to asbestos.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.  The 
veteran should also be given another 
opportunity to submit or identify the 
evidence previously requested in the May 
27, 1998, tobacco claim development 
letter.

2.  The veteran's desire for a personal 
hearing should be clarified.

3.  The veteran's exposure to asbestos 
should be developed in accordance with 
the above-noted VA manual provisions.  

4.  The veteran should be schedule for a 
VA compensation examination to determine 
the nature and extent of any respiratory 
disorder, including asbestosis, and to 
obtain opinions as to the etiology of any 
respiratory disease found.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should give a fully reasoned 
opinion as to whether it is at least as 
likely as not that any respiratory 
disorder found is related to service, 
including asbestos exposure or nicotine 
dependence.  The examiner should support 
the opinion by discussing medical 
principles as applied to specific medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to the physician 
and reviewed prior to the examination.

5.  After the above development, the RO 
should review the claims on the merits.  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to the veteran 
and his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



